Citation Nr: 1502619	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-16 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse, prior to July 26, 2010.

2.  Entitlement to an initial rating in excess of 30 percent for PTSD with depressive disorder and alcohol abuse, for the period from July 26, 2010 to June 11, 2012.
	
3.  Entitlement to a rating in excess of 70 percent for PTSD with depressive disorder and alcohol abuse, since June 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In determining the rating decision on appeal, the Board notes that the Veteran was granted service connection for PTSD in an October 2009 rating decision.  A 10 percent disability rating was assigned.  The Veteran filed a notice of disagreement (NOD) in July 2010.  Although, the RO has considered an October 2010 rating decision as the rating decision on appeal, the Board finds that the Veteran timely filed a notice of disagreement to the October 2009 rating decision and that is the correct rating decision on appeal.  38 C.F.R. § 20.201 (2014).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

From April 21, 2009, the Board finds that the Veteran's PTSD with depressive disorder and alcohol abuse resulted in occupational and social deficiencies in most areas.  


CONCLUSION OF LAW

From April 21, 2009, the criteria for a rating of 70 percent rating, but no higher, for PTSD with depressive disorder and alcohol abuse have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In the present case, entitlement to service connection for PTSD was granted in an October 2009 rating decision.  The RO assigned an initial 10 percent rating, effective April 21, 2009, the date of the Veteran's claim.  Then, by an October 2010 rating decision, the 10 percent rating was increased to 30 percent, effective July 26, 2010.  A May 2013 rating decision increased the Veteran's disability rating to 70 percent, effective June 12, 2012.  

For all periods on appeal, the Veteran's PTSD with depressive disorder and alcohol abuse has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Based on a review of the record, the Board finds that a 70 percent rating for his PTSD with depressive disorder and alcohol abuse is warranted throughout the entire appeal period.

Under this diagnostic code, a 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2014). 

The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Id.   A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A review of the evidence reflects that a rating of 70 percent is warranted throughout the appeal period.  The evidence prior to June 12, 2012 (the date of his increased 70 percent rating) includes reports at his August 2009 and September 2010 VA examinations of suicidal ideation.  The September 2010 VA examiner additionally opined that the Veteran's PTSD signs and symptoms result in deficiencies in most of the following areas: work, school, family relations, judgment, thinking and mood (this is consistent with a 70 percent disability rating).   The VA examiner indicated that the Veteran was currently going through a divorce due to increased irritability from PTSD.  It was noted that the Veteran demonstrated irritability at work which has resulted in some conflict.  The VA examiner noted that the Veteran is only able to sleep a few hours per night and has tried to use alcohol so that he can get sleep.  However, it was noted that alcohol consumption has led him to oversleep which put his job further at risk.  The VA examiner noted that the Veteran has no friends and no hobbies of leisure pursuits. 

This evidence demonstrates the severity of the Veteran's symptomatology earlier in the appeal period.  Moreover, a letter submitted by his ex-wife of 32 years reflects that the severity of the Veteran's PTSD was more consistent with a 70 percent disability rating, not 10 percent and 30 percent disability ratings, prior to June 12, 2012.  

Although both the August 2009 and September 2010 VA examiners assigned GAF scores of 65, which is reflective of milder PTSD symptomatology, the statement of his former wife and statements of the Veteran are more consistent with a 70 percent disability rating, the most recent VA examination only support this finding.  Based on these findings, while it is important for the Veteran to understand that not all evidence supports this claim, the Board finds that an initial 70 percent rating is warranted, prior to June 12, 2012.

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted for any period during the pendency of the claim as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

While he has severe difficulties with social functioning outside of minimal interaction with family and would likely have extreme difficulty interacting with employers, his symptoms do not rise to the severity necessary for a total rating.  The Veteran own statements provide evidence against such a claim.  At his most recent January 2013 VA examination the Veteran reported that he was employed. 

Moreover, the Veteran's GAF scores of 65 (August 2009 and September 2010 VA examination), and 48 (January 2013 VA examination), do not indicate both total occupational and total social impairment.  While the GAF score of 48 is most consistent with the evidence of record, this serious symptomatology is consistent with a 70 percent disability rating.  

Additionally, although the Veteran suffers from significant social impairment, he continues to remain employed.  A rating of 100 percent is only warranted for both total social and total occupational impairment.  As already noted, the Veteran remains employed.  Therefore, the Board concludes the criteria for a 100 percent rating for PTSD with depressive disorder and alcohol abuse have not been met.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran's own statements regarding how his PTSD with depressive disorder and alcohol abuse impacts him, overall, would provide additional evidence against this claim, clearly indicating the problems cited within the 100 percent rating have not been met in this case. 

In summary, while the Veteran is significantly socially limited by his service-connected PTSD with depressive disorder and alcohol abuse, the evidence fails to show that this impairment is "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's PTSD with depressive disorder and alcohol abuse symptoms more nearly approximate the rating criteria for 70 percent rating during all periods on appeal.  In reaching its decision, the Board has considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his PTSD with depressive disorder and alcohol abuse, he has not submitted evidence of unemployability, or claimed to be unemployable.  At his most recent January 2013 VA examination the Veteran reported that he was still working.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Veteran was afforded VA examinations in August 2009, September 2010, and January 2013. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD with depressive disorder and alcohol abuse since the most recent examination.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 70 percent rating, but no more, for PTSD with depressive disorder and alcohol abuse, since April 21, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


